Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
	Claims 1-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Buglino (US 2005/0054997 A1); and Cramer (US 2011/0213322 A1).  

    PNG
    media_image1.png
    302
    396
    media_image1.png
    Greyscale
	As to claim 1,  Buglino teaches an ostomy wafer 42 (as adhesive body fitment 42 [0050],ll.1-5 Fig. 3-6 [0048],ll.1-5), the ostomy wafer having/comprising:
    PNG
    media_image2.png
    313
    382
    media_image2.png
    Greyscale

	(a) a liner (74, 76, and/or release sheet) (cover sheets 74, 76, and/or release sheet [0062],ll.3,11,1-12) [capable of being] removed to expose adhesive 62 of 44 to adhere the ostomy wafer 42 to a user [0062]-[0063];
	 (b) a backing layer 46 (shape defining member 46 Fig. 3,4 [0051],ll.3-15) providing a proximal surface (Fig. 3,4) of the adhesive wafer 42 that is oriented to face towards from the skin of the user (Fig. 3,4) during use [0051],ll.8-10,1-15;
	(c) an adhesive layer 62/64 of 44 and 70 (1st 62 and 2nd 64 adhesive layer as moldable adhesive component [0057],ll.1-3; [0051],ll.1-2 of pad 44 of wafer 42; and adhesive layer (70) Fig.4 [0057],ll.15-17) deposited onto the backing layer 46 Fig.3-4 providing a distal surface (of 70 Fig.4) of the adhesive wafer 42 [0052],ll.3-4; Fig.3-6; [0050],ll.3-5;
 	(d) an opening 52 (central aperture 52 [0052],ll.3-4) formed through the backing layer 66 and the adhesive layer (of 44) Fig.3-4, the opening 52 adapted to fit around a stoma of the user Fig. 3-6 [0050],ll.3-5; and 
 	(e) a reinforcement structure 66/50 (plastic layer 66 Fig.4 [0057],ll.3-4,30-37; and convex-shaped wall 50 Fig.3-4; [0051],ll.13); located between the distal surface and the proximal surface of the adhesive ostomy wafer 42 Fig.3,4 (according to broadest reasonable interpretation, where 46 provides a surface more distal than 50, as further claimed below, where reinforcement structure 66/50 include two arcuate discs, as claimed in claims 10-11 ;  	wherein the reinforcement structure 66 (plastic layer 66) reduces flexibility of the adhesive wafer 42 and adapts the adhesive ostomy wafer 42 to resist bending (plastic layer (66) Fig.4 [0057],ll.3-4,30-37); and is more rigid than the adhesive layer 70 and the backing layer 46 (where reinforcement structure 66 of plastic [0057],ll.3-4,30-37 that is necessarily more rigid and reduces flexibility than the pliable adhesive material of the adhesive layer 62/64 of 44, as made of pliable, moldable body adhesive [0051],ll.1-5).

    PNG
    media_image3.png
    175
    433
    media_image3.png
    Greyscale
	Cramer teaches an ostomy wafer 10 (adhesive wafer (10) [0054],ll.2, Figs. 1, 22), with the liner not removed comprising: 
  	 	an adhesive layer provided with a proximal surface in an axial direction facing the user during use (wafer (10) having an adhesive layer as skin compatible adhesive [0054],ll.4-5 having proximal surface as body contacting surface (16) [0058],ll.);
	 	an opening having an inner radial boundary defining a stoma receiving opening (opening in adhesive wafer (10) having inner radial boundary as inner edge Fig. 1 defining stomal receiving opening as stomal aperture (14) [0054],ll.9 Fig. 1; and 
 		an outer radial boundary defining the peripheral edge of the ostomy wafer (wafer (10) having an outer radial boundary defining peripheral edge as shown in Fig. 1); and 
 		a release liner 200 [removed prior to use] comprising stiffening ribs 222, the release liner and not the ribs provided on the proximal surface of the adhesive layer, but which is not provided during use, [0095],ll.1-12 Fig. 21 [0095],ll.L1 between the inner and outer radial boundary (as shown radially extending between the inner and outer boundaries Fig. 22) for providing support to the wafer before use but not during use [0095],ll.11-12;

    PNG
    media_image4.png
    471
    469
    media_image4.png
    Greyscale
 	wherein (as per claim 1) the release liner 200 comprises   		at least two discrete reinforcement members 222 (e.g., as marked by dashed lines as shown in Fig. 21 annotated below)  		arranged on opposing sides of the stoma receiving opening (during storage but not use around opening under (102) and where (222) shown on opposing sides of opening Fig. 21 annotated)  	wherein (as per claim 1) the reinforcement structure/member (222) is provided as a discrete reinforcement member that does not surround the opening ([0095],ll.11-12 as not surrounding the opening (opening under 102), as shown in Fig. 21 annotated, as shown by dashed lines above).
 	However, as to independent claim 1, Buglino and/or Cramer fail to teach or fairly suggest an adhesive ostomy wafer comprising the combination of wherein:  	the release liner is removed [as not part of the wafer during use];
a backing layer providing a distal surface of the adhesive ostomy wafer; 	 the backing layer oriented to face away from the skin of the user; 	a reinforcement structure located between the distal surface and the proximal surface of the adhesive wafer, with the reinforcement structure provided as a discrete reinforcement member that does not surround the opening [with adhesive exposed]; 	the reinforcement member [during use with adhesive exposed] reduces flexibility of the adhesive wafer and adapts the wafer to resist bending [during use with adhesive exposed].  	
	As further presented on pages 2-58 of the 3/1/22 Pre-Appeal Brief Request for Review, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the ostomy adhesive wafer rim of Buglino and/or Cramer to provide the combination of the above elements and features.  One of skill would not have been motivated to modify the teachings of Buglino and/or Cramer to provide the above combination, where Buglino and/or Cramer fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

No Obviousness Type Double Patenting

 	It is noted that the claims of issued patents US 9,999,535 B2 (issued from parent application 13/993077) fail to teach or fairly suggest the present claims of applicants, e.g., where the claims fail to teach or fairly suggest the combination of elements as presented above for the prior art, including where the liner is removed and the adhesive opening of the adhesive layer is adapted to fit around the stoma.  Thus, the claims of these patents do not render obvious the present claims under Obviousness-Type Double Patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781